Case 1:20-cv-01243-RDA-MSN Document 1 Filed 10/20/20 Page 1 of 4 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

OSMAN KALOKO                                         :
                                                     :
       Plaintiff,                                    :
                                                     :
v.                                                   :   Civil Action No.: 1:20-cv-1243
                                                     :
WELLS FARGO BANK, N.A.                               :
                                                     :
       Defendant.                                    :

                                   NOTICE OF REMOVAL

       Defendant WELLS FARGO BANK, N.A. (hereinafter “Defendant”) by and through

counsel, hereby give notice of removal of the above action from the Circuit Court for Prince

William County, Virginia (“Circuit Court”), to the United States District Court for the Eastern

District of Virginia, Alexandria, pursuant to 28 U.S.C. §§ 1332(a), 1441 and 1446. As set forth

below, this Court has original diversity jurisdiction over this action pursuant to Section 28 U.S.C.

§ 1332. All requirements for removal of this action are met through the allegations contained in

the pleadings filed in the Circuit Court and in this Notice of Removal.

       In support of this Notice of Removal, Defendants state as follows:

       1. There is pending in the Circuit Court for Prince William County, Virginia, a

Complaint styled OSMAN KALOKO v. WELLS FARGO BANK, N.A. Case No. CL20-9599

(the “State Court Action”). The Complaint in the State Court Action was filed on or about

September 21, 2020. A copy of the Complaint is attached hereto as Exhibit A.

       2. Defendants received a copy of the Complaint in the State Court Action on September

29, 2020.




                                                 1
Case 1:20-cv-01243-RDA-MSN Document 1 Filed 10/20/20 Page 2 of 4 PageID# 2




       3. Defendants filed their Answer and Objection to Venue on or about October 15, 2020,

in the Circuit Court for Prince William County, but no further proceedings have been had in the

State Court Action. A copy of the above-references responsive pleading is attached hereto as

Exhibit B.

       4. This Notice of Removal is filed within thirty days of the date upon which Defendants

first received a copy of the Complaint and is therefore timely pursuant to 28 U.S.C. § 1446(b).

       5. The State Court Action is properly removed under 28 U.S.C. § 1441(a), because the

State Court Action is subject to the original jurisdiction of this Court pursuant to 28 U.S.C. §

1332, as explained below.

       6. Defendant is informed and believe that plaintiff, Osman, is an individual residing in

and a citizen of the Commonwealth of Virginia. See Exh, A, ¶ 1.

       7.      Defendant Wells Fargo Bank, N.A. is a National Association whose Articles of

Association designate its principal office in Sioux Falls, South Dakota. Wells Fargo is, therefore,

a citizen of South Dakota alone. See Wachovia Bank, Nat'l Ass'n v. Schmidt, 546 U.S. 303, 318,

126 S. Ct. 941, 952 (2006) (“one would sensibly ‘locate’ a national bank for the very same

purpose, i.e., qualification for diversity jurisdiction, in the State designated in its articles of

association as its main office.”); see also Washington v. Wells Fargo Bank, N.A., No. 3:15-cv-

741, 2016 U.S. Dist. LEXIS 51710, at *2 (E.D. Va. Apr. 15, 2016) (“Wells Fargo is a national

bank that has its principal place of business in South Dakota.”).

       8. Plaintiff’s Complaint seeks damages from Defendants in the amount of $150,000.

       9. This action is properly removed on grounds of diversity jurisdiction because (a)

complete diversity of citizenship exists between Plaintiff and Defendant, and (b) the amount in

controversy herein exceeds the sum or value of $75,000, exclusive of interest and costs.



                                                 2
Case 1:20-cv-01243-RDA-MSN Document 1 Filed 10/20/20 Page 3 of 4 PageID# 3




       10. Written notice of the filing of this Notice of Removal will promptly be given to

plaintiff and the Clerk of the Circuit Court for Prince William County, Virginia, as required by

28 U.S.C. § 1446(d).

       WHEREFORE, Defendant WELLS FARGO BANK, N.A., respectfully request that this

case proceed before this Court as an action properly removed.




                                            _________/s/______________
                                            Brian A. Cafritz, VSB# 34366
                                            Jessica G. Relyea, VSB# 76775
                                            Sophia M. Brasseux, VSB #94303
                                            Wells Fargo Bank, N.A.
                                            KALBAUGH, PFUND & MESSERSMITH, P.C.
                                            901 Moorefield Park Drive, Suite 200
                                            Richmond, Virginia 23236
                                            (804) 320-6300
                                            (804) 320-6312 (fax)
                                            Brian.Cafritz@kpmlaw.com
                                            Jessica.Relyea@kpmlaw.com
                                            Sophia. Brasseux@kpmlaw.com




                                               3
Case 1:20-cv-01243-RDA-MSN Document 1 Filed 10/20/20 Page 4 of 4 PageID# 4




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy of the foregoing Notice of Removal
was mailed, first class, postage prepaid, this 20th day of October, 2020, to

      Abu Bakarr Kalokoh, VSB# 75700
      Counsel for Plaintiff
      4810 Beauregard Street, Suite 310
      Alexandria, Virginia 22312
      (703) 236-1806
      (281) 664-3022 (fax)
      Kalokohslawoffice@gmail.com


                                          _________/s/______________
                                          Brian A. Cafritz, VSB# 34366
                                          Jessica G. Relyea, VSB# 76775
                                          Sophia M. Brasseux, VSB # 93404
                                          Wells Fargo Bank, N.A.
                                          KALBAUGH, PFUND & MESSERSMITH, P.C.
                                          901 Moorefield Park Drive, Suite 200
                                          Richmond, Virginia 23236
                                          (804) 320-6300
                                          (804) 320-6312 (fax)
                                          Brian.Cafritz@kpmlaw.com
                                          Jessica.Relyea@kpmlaw.com
                                          Sophia.Brasseux@kpmlaw.com




                                            4
